Title: To George Washington from Timothy Pickering, 15 April 1796
From: Pickering, Timothy
To: Washington, George


        
          Department of State April 15. 1796.
        
        The Secretary of State begs leave to inform the President of the United States, that the patent for Benjamin Tyler is destined to be carried to him by Mr Strong, who will leave town to-morrow morning by three o’clock. If the President should find time to attend to it before this evening, the Secretary will then have the honor to receive it at the President’s house.
        
          Timothy Pickering
        
      